Citation Nr: 0944384	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-37 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for squamous cell 
carcinoma of the right nasopharynx tissue.  

2.  Entitlement to service connection for squamous cell 
carcinoma of the right nasopharynx tissue.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
RO.  

In September 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 1996, the RO issued a rating decision denying 
service connection for squamous cell carcinoma, right 
nasopharynx tissue, claimed as soft tissue sarcoma as a 
result of exposure to herbicides; the Veteran did not appeal 
that decision.  

2.  The evidence associated with the claims file subsequent 
to the May 1996 rating decision raises a reasonable 
possibility of substantiating the claim of service connection 
for squamous cell carcinoma of the right nasopharynx tissue 
because there is competent medical evidence linking the 
condition to herbicide exposure.  

3.  The currently demonstrated residuals of squamous cell 
carcinoma of the right nasopharynx tissue are shown as likely 
as not to be due herbicide exposure while the Veteran was 
serving on active duty in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The additional evidence received since the May 1996 
rating decision is new and material to reopen the claim of 
service connection for squamous cell carcinoma, right 
nasopharynx tissue, claimed as soft tissue sarcoma, as a 
result of exposure to herbicides, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of squamous cell 
carcinoma of the right nasopharynx tissue is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

If the Board finds that new and material evidence is not 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as cancer are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
C.F.R. §§ 3.307, 3.309.

The RO denied service connection for squamous cell carcinoma, 
right nasopharynx tissue, claimed as soft tissue sarcoma, in 
a May 1996 rating decision, finding that there was no 
diagnosis of soft tissue sarcoma and there was no evidence 
that the diagnosed squamous cell carcinoma was related to 
service.  

The evidence received after the May 1996 rating decision 
includes a June 2007 medical opinion and lay testimony at the 
September 2009 Board hearing.  Because this evidence is new 
and material, the claim is reopened.  The Board will now 
consider the merits of the claim.  


Merits of Service Connection Claim

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition 
during service, then evidence of a continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  

In the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas. 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Although exposure to Agent Orange is conceded due to the 
Veteran's service in the Republic of Vietnam, his diagnosis 
of squamous cell carcinoma of the right nasopharynx tissue is 
not among the diseases listed as presumptively associated 
with Agent Orange exposure.  

Thus, the Veteran is not entitled to service connection on a 
presumptive basis due to Agent Orange exposure.  38 C.F.R. § 
3.309(e).  The Veteran may, nonetheless, establish service 
connection if the evidence shows that his condition was, in 
fact, caused by exposure to Agent Orange or some other 
incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. 
Cir. 1994).  

The Veteran's treating oncologist, indicated in a December 
1994 letter and consultation report that the Veteran's 
carcinoma was an unusual case because the he lacked the risk 
factors typically associated with the diagnosis.  

Namely, the Veteran had no history of smoking and was not of 
Chinese descent.  The physician did not discuss herbicide 
exposure, but there was also no indication that he knew of 
the Veteran's exposure history.  

The Veteran's treating otolaryngologist, submitted a medical 
opinion in June 2007.  He stated that nasopharynx carcinoma 
was a respiratory cancer.  Further, he opined that it was 
more likely than not that Agent Orange was a causative factor 
in the Veteran's nasopharynx carcinoma.  He referred to the 
Veteran as a Caucasian North American male, suggesting that 
he agreed with the other opinion that the Veteran was not at 
risk by ethnicity.  

At the September 2009 Board hearing, the Veteran testified 
that he was successfully treated with radiation.  Although 
the carcinoma was gone, the Veteran continued to suffer 
residual symptoms.  The January 2008 letter was noted to 
indicated that the carcinoma has resulted in chronic otitis 
media, chronic mastoiditis and a right cholesteatoma.  The 
Veteran also had problems with recurrent dizziness and 
hearing loss.

Accordingly, on this record, the Board finds the evidence to 
be in relative equipoise in showing that the currently 
demonstrated residuals of squamous cell carcinoma of the 
right nasopharynx tissue as likely as not are due to his 
exposure to herbicides during the Veteran's period of active 
service in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for squamous cell carcinoma of the right 
nasopharynx tissue is warranted.  


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  

Accordingly, given the fully favorable action taken 
hereinabove, further discussion of VCAA is not required at 
this time.  




ORDER

New and material evidence having been received to reopen the 
claim of service connection for squamous cell carcinoma of 
the right nasopharynx tissue, the appeal to this extent is 
allowed.  

Service connection for the residuals of squamous cell 
carcinoma of the right nasopharynx tissue is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


